          Case 5:21-cv-00502-D Document 20 Filed 09/09/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT POTTS, and                                )
DEBRA POTTS,                                     )
                                                 )
       Plaintiffs,                               )
                                                 )
v.                                               )      Case No. CIV-21-502-D
                                                 )
WESTSIDE CHRYSLER JEEP DODGE,                    )
LLC d/b/a WESTPOINTE CHRYSLER                    )
JEEP DODGE,                                      )
                                                 )
       Defendant.                                )

                                         ORDER

       Plaintiffs Robert and Debra Potts initiated this putative class action in state court

alleging that Defendant Westside Chrysler Jeep Dodge LLC fraudulently sold a vehicle

that had sustained significant hail damage without making the statutorily required

disclosures. Defendant timely removed the case under the Class Action Fairness Act

(“CAFA”). Plaintiffs filed a Motion to Remand [Doc. No. 8], arguing that Defendant failed

to satisfy CAFA’s requirements and that their case falls into one of CAFA’s exceptions.

Defendant responded in opposition [Doc. No. 18] and Plaintiff replied [Doc. No. 19]. The

matter is now at issue.

                                      DISCUSSION

 I.    The Class Action Fairness Act

       “Federal courts are courts of limited jurisdiction” and therefore “they must have a

statutory basis for their jurisdiction.” Dutcher v. Matheson, 840 F.3d 1183, 1189 (10th Cir.

2016) (quotation marks and citation omitted). As noted, Defendant asserts that jurisdiction
           Case 5:21-cv-00502-D Document 20 Filed 09/09/21 Page 2 of 6




is proper pursuant to CAFA. CAFA allows a federal court to assume original jurisdiction

over class actions involving at least 100 members, more than $5 million in controversy,

and minimal diversity between at least one defendant and one class member. 28 U.S.C. §

1332(d). However, “[e]ven when these jurisdictional requirements are met, CAFA

recognizes three statutory exceptions.” Speed v. JMA Energy Co., LLC, 872 F.3d 1122,

1126 (10th Cir. 2017).

       First, the local-controversy exception requires the district court to decline

jurisdiction when greater than two-thirds of the proposed class members and at least one

defendant are citizens of the state in which the action was originally filed, the principal

injuries were incurred in the state in which the action was originally filed, and no other

class actions asserting similar factual allegations against the defendant have been filed

during the three-year period preceding the filing of the class action. 28 U.S.C. §

1332(d)(4)(A). Second, the home-state exception requires the district court to decline

jurisdiction when two-thirds or more of the class members and the primary defendants are

citizens of the state in which the action was originally filed. Id. at § 1332(d)(4)(B). Finally,

the discretionary exception permits, but does not require, the district court to decline

jurisdiction after considering certain enumerated factors in cases where greater than one-

third but less than two-thirds of the class members and the defendant are citizens of the

state in which the action was filed. Id. at § 1332(d)(3). Importantly, “[u]nder all three of

these exceptions, Plaintiffs [are] obliged to demonstrate, inter alia, that a certain portion of

the class members are Oklahoma citizens.” Reece v. AES Corp., 638 F. App'x 755, 759

(10th Cir. 2016) (unpublished).
             Case 5:21-cv-00502-D Document 20 Filed 09/09/21 Page 3 of 6




          CAFA’s “provisions should be read broadly, with a strong preference that interstate

class actions should be heard in a federal court if properly removed by any defendant.”

Woods v. Standard Ins. Co., 771 F.3d 1257, 1262 (10th Cir. 2014) (quoting S.Rep. No.

109–14, at 43 (2005)). The burden of establishing that jurisdiction is proper under CAFA

is placed on the removing party. Id. “However, once a defendant establishes removal is

proper, a party seeking remand to the state court bears the burden of showing jurisdiction

in federal court is improper under one of CAFA’s exclusionary provisions.” Id.

    II.   The Parties’ Arguments

          Defendant asserts that federal jurisdiction over the case is proper under CAFA.

Specifically, Defendant notes that Plaintiffs’ state court Petition alleged a class size of 225

persons and that their request for actual, consequential, statutory, and punitive damages

puts at least $5 million in controversy. Defendant further asserts that at least some members

of the putative class now reside and vote in other states, suggesting that they are not

domiciled in Oklahoma.

          Plaintiffs disagree on several fronts.1 Although they initially alleged a class size of


1
  Plaintiffs also argue that CAFA’s minimal diversity requirement is not met because they
defined the class to include Oklahoma citizens only. Defendant counters that the class
definition includes individuals who are not necessarily domiciled in Oklahoma. Unlike the
other issues raised by the parties’ briefs, this dispute can be resolved without further factual
development. Plaintiffs defined the class as “Oklahoma consumers who purchased
damaged automobiles from Westpointe without statutory disclosure, and/or were deceived
by Westpointe, and/or purchased damaged automobiles which failed to include the
statutory disclosures by Westpointe to the State of Oklahoma.” Of course, an “Oklahoma
consumer” is not necessarily an Oklahoma citizen. As explained in Mondragon v. Cap.
One Auto Fin., 736 F.3d 880, 884 (9th Cir. 2013), vehicles may be purchased and registered
in a state “by members of the military, by out-of-state students, by owners of second homes,
by other temporary residents who maintained legal citizenship in other states, and by
           Case 5:21-cv-00502-D Document 20 Filed 09/09/21 Page 4 of 6




225, their reply brief states that the class size is actually 158. They also take issue with

Defendant’s damages calculations, pointing out that the insurance estimate for the damaged

vehicles was less than the amount cited in Defendant’s Notice of Removal. They further

assert that their losses will not exceed the $5 million threshold needed to invoke CAFA

when the smaller class size of 158 is taken into account. This dispute is significant because

“[e]vidence establishing the amount [in controversy] is required…when the plaintiff

contests…the defendant’s allegations.” Dart Cherokee Basin Operating Co., LLC v.

Owens, 574 U.S. 81, 89 (2014).

       Additionally, Plaintiffs argue that even if Defendant has met its burden of showing

that removal is proper, the case should be remanded to state court under any one of CAFA’s

three exceptions. To support this assertion, Plaintiffs rely on a partial list of customers who

purchased hail damaged vehicles in 2015. The list shows each customer as having an

Oklahoma mailing address at the time of purchase. Perhaps recognizing that relying on an

incomplete, outdated customer list to establish the number of in-state class members would

require the Court to engage in impermissible guesswork and speculation, see Reece, 638

F. App'x at 770, Plaintiffs request the opportunity to engage in limited discovery into the

current citizenship of the proposed class members.2

III.   Jurisdictional Discovery

       Generally, when a defendant challenges a court’s jurisdiction, “either party should


persons who live in [the state] but are not U.S. citizens. That a purchaser may have a
residential address in [the state] does not mean that person is a citizen of [the state].”
2
  Defendant did not address Plaintiffs’ request for jurisdictional discovery in its response
brief.
          Case 5:21-cv-00502-D Document 20 Filed 09/09/21 Page 5 of 6




be allowed discovery on the factual issues raised by that motion.” Sizova v. Nat'l Inst. of

Standards & Tech., 282 F.3d 1320, 1326 (10th Cir.2002) (quoting Budde v. Ling–Temco–

Vought, Inc., 511 F.2d 1033, 1035 (10th Cir.1975)). Although a court typically enjoys

broad discretion over “the manner by which it resolves an issue of subject matter

jurisdiction,” a refusal to grant jurisdictional discovery is “an abuse of discretion if the

denial results in prejudice to a litigant.” Id. “Prejudice is present where ‘pertinent facts

bearing on the question of jurisdiction are controverted…or where a more satisfactory

showing of the facts is necessary.” Id. (citation omitted).

       Here, the size of the class, the amount in controversy, and the number of diverse

class members are all in dispute. Given these factual disputes, the Court is not able to

determine whether it has jurisdiction over the case or, assuming jurisdiction is proper,

whether it should abstain from exercising that jurisdiction pursuant to a CAFA exception.

Accordingly, the Court finds that limited discovery into these jurisdictional issues is

appropriate. See Speed, 872 F.3d at 1125 (noting that district court permitted jurisdictional

discovery related to CAFA exceptions); Cowan v. Devon Energy Corp., No. CIV-16-510-

SPS, 2017 WL 5188059 (E.D. Okla. Nov. 8, 2017) (allowing jurisdictional discovery

related to CAFA exceptions); Gibson v. Cont'l Res., Inc., No. CIV-15-611-M, 2015 WL

5883426 (W.D. Okla. Oct. 8, 2015) (same); Baker v. PDC Energy, Inc., No. 14-CV-02537-

RM-MJW (D. Colo. Dec. 9, 2014) (same); Barricks v. Barnes-Jewish Hosp., No. 4:11-CV-

1386 CEJ, 2012 WL 1230750 (E.D. Mo. Apr. 12, 2012) (same). The Court does not

anticipate that discovery into these issues will be particularly lengthy or complicated as the

class size appears to be relatively small and at least some of the class list is already
           Case 5:21-cv-00502-D Document 20 Filed 09/09/21 Page 6 of 6




available. To be clear, the jurisdictional discovery should be limited to facts relevant to the

jurisdictional issues and “‘made largely on the basis of readily available information.’”

Jeter v. Wild W. Gas, LLC, No. 12-CV-411-TCK-PJC, 2014 WL 3890308, at *6 (N.D.

Okla. Aug. 7, 2014) (quoting S. Rep. 109–14, at 44 (2005)).

                                      CONCLUSION

       As detailed herein, the parties are permitted to engage in limited jurisdictional

discovery related to the amount in controversy and the citizenship of the putative class

members. All discovery on these issues shall be completed within 90 days of the date of

this Order. Plaintiffs may submit a supplemental brief within 14 days after discovery is

concluded and Defendant may submit a supplemental response brief within 14 days after

the filing of Plaintiffs’ supplemental brief.

       IT IS SO ORDERED this 9th day of September, 2021.




                                                TIMOTHY D. DeGIUSTI
                                                Chief United States District Judge
